DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

2.	Claims 4, 21, 25 and 27-34 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Berry et al. (US 2017/0204291), Koh et al. (Macromolecules, 38, 1264-1270, 2005), and Mabry (Nanostructured Materials, Air Force Research Laboratory (AFMC), pages 1-63, August 2012).
	Berry et al. disclose a FPOSS and a polymer (claims 1 and 11).
	Koh et al. disclose a fluorinated POSS and a polymer PMMA (scheme 1 and p. 1267, right column).
	Mabry discloses a fluoro POSS compound and fluoropolymers (p. 8, Fig. 7 and section 4.0).
	Thus, Berry et al., Koh et al., and Mabry do not teach or fairly suggest the claimed 
polymer formulation, comprising: a) at least one polymer; and b) an additive comprising at least one functionalized F-POSS materials wherein the functionalized F-POSS material is of Formula 1:  
    PNG
    media_image1.png
    160
    293
    media_image1.png
    Greyscale
 wherein R is either Rf or Rf', wherein Rf is - (CH2)n - (CF2)q - CF3 where n is between 0 and 5, and where q is between 0 and 15,18820926_i.doc4U.S. Patent Application No. 16/550,920Response to Office Action dated August 28, 2020 wherein Rf' is - (CH2)m - X, where m is between 0 and 15, and wherein X is a group selected from the group consisting of -NH2 (either primary, secondary or tertiary amines), -NCO, -COOH, epoxy, -OH, -S-CN, -(C6H5), -N(CH3)3+Cl-, halogen, -SH, cyano, alkoxy, aryloxy, N-carbamyl, thiocarbamyl, amido, sulfinyl, sulfonyl, sulfonamido, alkylthio, arylthio, heterocyclic, heteroaryl, heterocycloalkyl, quaternary ammonium, cycloalkyl, carbonyl, oxo, nitro, alkenyl, and alkynyl groups, and wherein the ratio of Rf : Rf' is either 6:2, 5:3, 4:4, 3:5, 2:6, or 1:7.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762